Exhibit (10.R)

 

SEVERANCE TRUST AGREEMENT

 

THIS SEVERANCE TRUST AGREEMENT, dated as of November 1, 2003 (the “Agreement”),
is by and between THE FINOVA GROUP INC., a Delaware corporation (“Grantor”) and
ATLANTIC TRUST COMPANY, N.A., a national association (the “Trustee”). The
Grantor and the Trustee are hereinafter each sometimes referred to individually
as a “Party” and collectively as the “Parties”. Other capitalized terms not
defined in the immediate text are defined in Section 12.

 

W I T N E S S E T H:

 

WHEREAS, the Grantor is the sponsor of a Severance Pay Plan (the “Plan”) which
is an employee welfare benefit plan as defined in Section 3(1) of ERISA and a
severance pay plan within the meaning of Section 2510.3-2 of the regulations of
the United States Department of Labor under ERISA; and

 

WHEREAS, the Grantor desires to convey assets (“Trust Assets”) to the Trustee
for deposit to a trust account (the “Trust Account”) established and maintained
in accordance with the terms of this Agreement in an amount sufficient to
provide for payment of its Severance Obligations with respect to its United
States employees who are eligible to participate in the Plan; and

 

WHEREAS, the Trust is established for the benefit of certain Beneficiaries, each
of whom is currently an employee of the Grantor and is potentially entitled to
the payment of Severance in accordance with the Plan as it may be amended,
supplemented and replaced from time to time, and as defined more fully in
Schedule 1; and

 

WHEREAS, the Trustee has agreed to act as Trustee hereunder, and to accept, hold
and release the Trust Assets and/or the proceeds thereof, in accordance with the
terms of this Agreement and ERISA; and

 

WHEREAS, this Agreement is made for the exclusive benefit of the Beneficiaries
and for the purpose of setting forth the duties and powers of the Trustee and
the rights of the Grantor and the Beneficiaries with respect to the Trust
Assets.

 

NOW, THEREFORE, for and in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
hereby agree as follows:

 

1. APPOINTMENT OF TRUSTEE; CONVEYANCE OF TRUST ASSETS

 

1.1 Appointment of Trustee. The Grantor hereby appoints and authorizes ATLANTIC
TRUST COMPANY, N.A., a national association, to act as Trustee as provided
herein and to exercise the powers under this Agreement as are delegated to the
Trustee by the terms hereof, together with all powers as are reasonably
incidental thereto. The Trustee hereby accepts the appointment and agrees to
exercise those powers and perform those functions from time to time as are
specifically delegated to the Trustee by the terms hereof.

 

1.2 Establishment of Trust Account. The Grantor shall establish the Trust
Account with the Trustee and the Trustee shall administer the Trust Account in
its name as Trustee for the benefit of the Beneficiaries, upon the terms and
conditions set forth herein. The Trust Account shall be subject to withdrawal
only as expressly provided herein.

 

1.3 Conveyance of Trust Assets to Trustee. Concurrently with the execution of
this Agreement, the Grantor shall irrevocably transfer, assign, set-over, and
otherwise convey to the Trustee, for deposit into the Trust Account for the
benefit of the Beneficiaries, all right, title and interest of the Grantor in,
to and under Trust Assets in the amount of $10,846,067.00 for Severance
Obligations estimated as of the date of this Agreement, other than the Grantor’s
reversionary interest in the Trust Assets upon payment of the respective
Severance Obligations. The foregoing transfer, assignment, set-over and
conveyance is intended to vest title to the Trust Assets in the Trustee.



--------------------------------------------------------------------------------

2. WITHDRAWAL OF TRUST ASSETS FROM TRUST ACCOUNT

 

2.1 Beneficiaries’ Rights to Withdraw Trust Assets. Upon fulfillment of the
applicable time periods and other conditions noted in this Section 2.1 and
subject to the objection period set forth in Section 2.2, each Beneficiary shall
have the right to withdraw from the Trust Account, subject only to written
notice from the Beneficiary to the Grantor and the Trustee in the form annexed
hereto as Exhibit A-1 (each Exhibit A-1 being referred to herein as a
“Withdrawal Notice”) the Trust Assets described in that Withdrawal Notice. If
Beneficiary has been terminated by the Company involuntarily other than for
cause or due to death, disability or other circumstances for which Severance
Obligations are not owed to the Beneficiary pursuant to the terms of the
Severance Programs, the Beneficiary shall be entitled to execute and deliver a
Withdrawal Notice to the Trustee and the Plan Administrator no earlier than 30
days after the Beneficiary has executed and delivered to Grantor a severance
agreement and release in Grantor’s standard form (unless otherwise agreed in
writing by Grantor) (a “Severance Agreement”), provided that the Beneficiary has
not revoked that Severance Agreement, and provided further that the Withdrawal
Notice must include a copy of the Severance Agreement executed by the
Beneficiary and the Grantor.

 

Except for a copy of the Severance Agreement and any required tax documents,
such as a W-4 or W-9 statement executed by the Beneficiary, the Beneficiary need
present no statement or document to the Trustee in addition to a Withdrawal
Notice to withdraw any Trust Assets. No person other than the Beneficiary may
receive a withdrawal of assets from the Trust Account, except as permitted by
Sections 4, 7.12 and 8.1 below or as otherwise permitted by law.

 

2.2 Transfer by the Trustee.

 

  (a) Objection by Plan Administrator to Withdrawal Notice. An objection, if
any, by the Plan Administrator to the withdrawal of Trust Assets stated in a
Withdrawal Notice, must be made in writing to the Trustee and the Beneficiary on
or before the expiration of the thirtieth Business Day after the Grantor’s
receipt of the Withdrawal Notice.

 

  (b) No Objection. If no objection is made by the Plan Administrator to the
Withdrawal Notice the Trustee shall, at the first available payroll cycle,
subject to normal cutoff dates, falling no sooner than forty Business Days after
its receipt of the Withdrawal Notice, take any and all steps to either transfer
absolutely and unequivocally all right, title, and interest in Trust Assets
having a Market Value equal to the payment amount specified in the Withdrawal
Notice (the “Payment Amount”), or to liquidate sufficient Trust Assets to
generate the Payment Amount, and then pay the Payment Amount to, or for the
account of, the Beneficiary as specified in the Withdrawal Notice; provided that
the interest in Trust Assets actually transferred or cash actually paid to the
Beneficiary shall be net of any applicable income tax withholding and the
employee’s share of any employment taxes owing with respect to the Payment
Amount. Notwithstanding the above, if the Plan Administrator delivers to the
Trustee a Notice of Non-Objection substantially in the form attached hereto as
Exhibit A-2 (each a “Notice of Non-Objection”), then the Trustee shall pay the
amounts listed in the related Withdrawal Notice at the first available payroll
cycle, subject to normal cutoff dates, falling after receipt of the Notice of
Non-Objection. The Trustee shall be protected in conclusively relying upon any
written demand of the Plan Administrator and Beneficiary, or one of them and
either the absence of an objection within the periods noted herein or a Notice
of Non-Objection, for a withdrawal, including any Withdrawal Notice, Final
Order, Settlement Agreement and any related certification.

 

  (c) Objection. In the event that the Trustee receives a timely objection by
the Plan Administrator to a Withdrawal Notice, the Trustee shall retain the
disputed portion of the Trust Assets described in the objection until the Plan
Administrator or the Beneficiary presents a Final Order or Settlement Agreement,
accompanied by a certification (a “Certification”) from the party presenting the
Final Order or Settlement Agreement to the Trustee to the effect that the
document presented is a Final Order or Settlement Agreement, as the case may be,
and certifying that the withdrawal is permitted.

 

2



--------------------------------------------------------------------------------

In permitting any withdrawal described in this section 2.3, the Trustee shall be
completely protected in conclusively relying upon any Withdrawal Notice,
Release, Final Order or Settlement Agreement, and on any related Certification.

 

3. APPLICATION OF TRUST ASSETS

 

3.1 Withdrawal Purposes. Except as provided in Section 8 hereof, Trust Assets
may be withdrawn for the following purposes only:

 

  (a) to pay pursuant to a Withdrawal Notice for the payment of Severance
Obligations to Participants in accordance with the terms of the Severance Pay
Plan; or

 

  (b) to release the Trust Assets to the Grantor in accordance with Sections 4
and 7.12, hereof;

 

provided, however, that the Trustee shall not permit any Withdrawal until the
Plan Administrator has furnished to the Trustee an initial Beneficiary List in
the form described in section 3.2, hereof, which Plan Administrator may update
periodically; and provided further, however, that:

 

  (i) nothing in this Trust Agreement shall entitle the Beneficiaries to any
amounts under the Severance Pay Plan that are not otherwise due and payable to
them pursuant to the terms of the Plan;

 

  (ii) amounts due to the Beneficiaries are conditioned on fulfillment of
certain conditions. A Beneficiary’s rights to Severance Obligations are
conditioned on various factors, such as Beneficiary’s being involuntarily
terminated other than for cause or performance and the execution of a binding
severance agreement in Grantor’s standard form (unless otherwise agreed to in
writing by Grantor), that includes a release of liability in favor of Grantor,
the Trustee and their respective affiliates; and

 

  (iii) nothing in this Agreement limits the right of Grantor or the Plan
Administrator to alter, amend, supplement or terminate the Severance Pay Plan
subject to this Agreement, subject to the rights provided pursuant to those
plans.

 

3.2 Maintenance of Beneficiary List. The Trustee shall maintain a list of
Beneficiaries (a “Beneficiary List”), which will be, initially, in the form of
Exhibit C hereto, and which may be amended from time to time in accordance with
section 3.3 hereof, upon:

 

  (a) Receipt by the Trustee of written notification from the Grantor that a
Beneficiary (or Beneficiaries) should be added to the Beneficiary List, or

 

  (b) Receipt by the Trustee of a notice from Grantor indicating that the
Grantor’s Severance Obligation with respect to one or more Beneficiaries has
been fully satisfied or otherwise terminated, eliminated or discharged, which
notice may be through a Withdrawal Notice, release or acknowledgment from the
Beneficiary (a “Release”), or Affidavit unless otherwise directed by Grantor.
Exhibit B contains an acceptable form of Release, although the Trustee shall
accept other formats of substantially similar substance.

 

3.3 Removal of Beneficiary from Beneficiary List. If directed by the Plan
Administrator, the Trustee shall remove a Beneficiary described in the
Withdrawal Notice, Release or Affidavit from the Beneficiary List, and that
Beneficiary will cease to be a Beneficiary under this Agreement, unless a
dispute is pending with respect to that Beneficiary pursuant to Section 2.2
above, in which case the Beneficiary shall not be removed until the dispute is
resolved as noted in that section.

 

3



--------------------------------------------------------------------------------

3.4 Confidentiality of Information Contained in Beneficiary List. With the
exception of the names of individuals designated as Beneficiaries on the
Beneficiary List and except as permitted in Sections 7.3 and 7.5 hereof, the
information contained in the Beneficiary List, including, but not limited to,
the amount of the Grantor’s Severance Obligation owed or potentially owed to any
individual Beneficiary or group of Beneficiaries, shall be confidential and,
notwithstanding any other provision of this Agreement, shall not be revealed or
disclosed by the Trustee to any Beneficiary. Notwithstanding anything herein to
the contrary, the foregoing shall not be construed to prohibit (i) disclosure of
any and all information that is or becomes publicly known, (ii) disclosure of
any and all information (A) if required to do so by any applicable statute, law,
rule or regulation including ERISA, (B) to any government agency or regulatory
body having or claiming authority to regulate or oversee any respects of the
Trustee’s business or that of its affiliates, (C) pursuant to any subpoena,
civil investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Trustee or an affiliate or an
officer, director, employer or shareholder thereof is a party, (D) in any
preliminary or final offering circular, registration statement or contract or
other document pertaining to the approved in advance by the Grantor or (E) to
any affiliate, independent or internal auditor, agent, employee or attorney of
the Trustee having a need to know the same, provided that the Trustee advises
that recipient of the confidential nature of the information being disclosed, or
(iii) any other disclosure authorized by Grantor and the relevant Beneficiaries
as applicable.

 

3.5 Limitations on the Trustee’s Duties. The Trustee shall have no duty or
responsibility whatsoever to determine that any Trust Assets withdrawn from the
Trust Account pursuant to Section 2 of this Agreement will be used and applied
in the manner provided by Section 3.1.

 

4. RELEASE OF TRUST ASSETS FROM TRUST ACCOUNT

 

4.1 Grantor’s Right to Reversion. No Trust Assets shall revert to the Grantor
prior to the satisfaction of all Severance Obligations. To the extent that the
Grantor has satisfied all Severance Obligations, the Grantor shall be entitled
to receive all Trust Assets remaining in the Trust, upon the presentation to the
Trustee of an Affidavit of the Plan Administrator stating that all
Beneficiaries’ claims to Severance Obligations have been satisfied or
eliminated, provided that the Plan Administrator sends a copy of the Affidavit
to all remaining Beneficiaries and the following objection periods and
procedures have been satisfied:

 

  (a) Objection by a Beneficiary to an Affidavit. An objection, if any, by a
Beneficiary to the withdrawal of Trust Assets stated in an Affidavit must be
made in writing to the Trustee and the Plan Administrator on or before the
expiration of 30 Business Days after the Trustee’s receipt of the Affidavit,
provided the notice to the Beneficiary was sent at the same time as notice to
the Trustee.

 

  (b) No Objection. If no objection is made by a Beneficiary to an Affidavit,
the Trustee shall, no sooner than 35 Business Days and no later than 40 Business
Days, after its receipt of the Affidavit take any and all steps to either
transfer absolutely and unequivocally all right, title, and interest in the
remaining Trust Assets to the Grantor. The Trustee shall be protected in
conclusively relying upon any written demand of the Plan Administrator and
either the absence of an objection within the periods noted herein or a Final
Order, Settlement Agreement and any related certification.

 

  (c) Objection. In the event that the Trustee receives a timely objection by a
Beneficiary to an Affidavit as noted above, the Trustee shall retain the
disputed portion of the Trust Assets described in the objection until the Plan
Administrator a Final Order or Settlement Agreement, accompanied by a
Certification from the party presenting the Final Order or Settlement Agreement
to the Trustee to the effect that the document presented is a Final Order or
Settlement Agreement, as the case may be, and certifying that the transfer of
assets to the Grantor is permitted.

 

4.2 Delivery to Grantor. The Trustee shall pay and deliver Trust Assets to the
Grantor by delivering those Trust Assets in accordance with the instructions
stated in Section 7.6, hereof.

 

4



--------------------------------------------------------------------------------

5. REDEMPTION, INVESTMENT AND SUBSTITUTION OF TRUST ASSETS

 

5.1 Investment Discretion. Trustee shall have complete discretion in the
investment and reinvestment of the assets in the Trust Account, with full power
and authority to direct such purchases and sales of Eligible Securities or other
property, and in connection therewith to execute or cause to be executed any and
all required documents, as it may deem appropriate, in accordance with the
investment guidelines attached hereto as Schedule 2, and to any revisions
thereto that Grantor and Trustee may agree in writing from time to time. It is
expressly agreed that Trustee may, in the exercise of its discretion, invest up
to 100% of the Trust Account into commingled investment funds managed by Trustee
or any of its affiliates (“Affiliated Funds”). With respect to any Affiliated
Fund investment, Grantor understands that, to the extent permitted under ERISA,
the Trustee may either pay its affiliate who manages the Fund, a management fee
out of the fee paid by Grantor to Trustee pursuant to Section 8.1 or, in the
case of any Affiliated Funds registered with the Securities and Exchange
Commission (the “Registered Funds”), the portion of the Trust Account invested
in Registered Funds will be excluded from calculations of the Trustee’s fee
because either Trustee will receive a management fee from the Registered Fund,
or may share in the management fee received by an affiliate. Registered Funds
will also bear certain other normal operating expenses, as discussed in the
applicable prospectuses. It is specifically agreed that Trustee has selected the
AIM Short-Terms Investment Company Liquid Assets Portfolio (“AIM Sweep”) as the
automatic cash sweep option for the Trust Account. AIM Sweep is managed by AIM
Advisors, Inc., an affiliate of Trustee. The Trustee shall not be responsible
for any act or omission unless said action is the result, in whole or in part,
of the Trustee’s gross negligence, willful misconduct or lack of good faith, nor
shall the Trustee be responsible for any loss resulting from the insolvency or
bankruptcy of any third-party agent or broker. The Trustee shall have no
obligation to invest or reinvest the Trust Assets if deposited with the Trustee
after 11:00 a.m. (E.T.) on the day of deposit. The Trustee shall have no
responsibility for any investment losses resulting from the investment,
reinvestment or liquidation of the Trust Assets. Subject to the provisions of
Section 6, hereof, any interest or other income received on the investment and
reinvestment of the Trust Assets shall become part of the Trust Assets and any
losses incurred on the investment and reinvestment of the Trust Assets shall be
debited against the Trust Assets.

 

5.2 Additional Deposits. The Grantor may at any time after the effective date of
this Agreement assign, convey, transfer and deliver Eligible Securities (in
addition to those Eligible Securities delivered initially to fund the Trust
Account) to the Trustee for inclusion in the Trust Account.

 

5.3 Investment Losses. Any loss incurred from any investment pursuant to the
terms of this Section 5 shall be borne exclusively by the Trust Account.

 

5.4 Maturing Trust Assets. The Trustee shall surrender for payment all maturing
Trust Assets and all Trust Assets called for redemption and deposit the
principal amount of the proceeds of any such payment into the Trust Account.

 

6. DIVIDENDS, INTEREST AND OTHER INCOME

 

All dividends, distributions, interest and other income resulting from the Trust
Assets shall be the property of the Trust. To the extent that the Trustee shall
collect and receive that income from the Trust Assets, upon request from the
Grantor, it shall first use that income to pay its expenses and to then pay
Beneficiaries pursuant to Withdrawal Notices.

 

7. ADDITIONAL RIGHTS AND DUTIES OF THE TRUSTEE

 

7.1 Action Upon Instruction. The Trustee shall accept instructions from the
Grantor, Plan Administrator and/or a Beneficiary in the forms described herein
and give notice or direction, take action, exercise rights, powers or remedies
or perform obligations under and pursuant to the terms of this Agreement or in
respect of all or any portion of the Trust Assets, as shall be specified in
those instructions. The Trustee shall also notify the Grantor of deposits to,
withdrawals from and substitutions in the Trust Account within ten calendar days
following the last day of each preceding month.

 

5



--------------------------------------------------------------------------------

7.2 Deposit of Trust Assets. The Trustee may deposit the Trust Assets consisting
of securities or securities entitlements in a book-entry account maintained at
any Federal Reserve Bank or in depositories such as the Depository Trust
Company. The Trustee may hold the Trust Assets in its vaults or may hold on
deposit portions of the Trust Assets with those depositories or sub custodians
that provide handling, clearance, or safekeeping services. The Trustee shall be
responsible for the selection of those agents and shall be liable for their
actions. The Trustee will use the same care with respect to the safekeeping of
the Trust Assets as it uses in respect of its own similar property. The Trustee
may not maintain the indicia of ownership of any assets of the Trust outside the
jurisdiction of the district court of the United States.

 

7.3 Monthly Reports. The Trustee shall furnish to the Grantor as of the date of
the inception of the Trust Account, and as of the end of each calendar month
thereafter, a written statement identifying in reasonable detail the Trust
Assets then on deposit in the Trust Account on the last day of that calendar
month. In the event that a Beneficiary or Beneficiaries make a written request
to the Trustee for a statement identifying the Trust Assets on deposit in the
Trust Account, the Trustee shall furnish that information to the
Beneficiary(ies) only upon the Trustee’s receipt of written consent from the
Grantor, which consent is signed by two authorized signatories of the Grantor
named in the attached Exhibit D, to the release of a written statement in the
same form as is required herein to be furnished to the Grantor. In the event
that the Grantor does not provide the consent, the Trustee shall not furnish
information regarding the Trust Account and/or the Trust Assets to the
Beneficiary(ies), except as otherwise required by law.

 

7.4 Transfer of Trust Assets. Except as may otherwise be expressly provided
herein, the Trustee shall not have any power to sell, assign, transfer,
encumber, pledge, or grant any security interest in, or consent to the placement
of any lien upon or against the Trust Assets.

 

7.5 Audit. Upon the written request of, and at the expense of, the Grantor, the
Trustee shall promptly permit the Grantor, its respective agents, employees and
independent auditors to examine, audit, excerpt, transcribe, and copy, during
the Trustee’s normal business hours, any books, documents, papers, and records
relating to the Trust Account or the Trust Assets. In the event that a
Beneficiary or Beneficiaries make a written request to the Trustee, the Trustee
shall permit such Beneficiary(ies) to examine, audit, excerpt, transcribe, and
copy, during the Trustee’s normal business hours, any books, documents, papers,
and records relating to the Trust Account or the Trust Assets only to the extent
required by ERISA.

 

7.6 Reliance Upon Written Instructions. The Trustee is authorized to follow and
conclusively rely upon all written instructions given, in accordance with the
terms of this Agreement, jointly by any two officers of the Grantor named in
Exhibit D, as amended and updated from time to time by the Grantor, jointly by
any two members of the committee which constitute the Plan Administrator under
the Plan or by a Beneficiary pursuant to the terms of this Agreement, including
without limitation, instructions given by letter transmission, if the Trustee
believes those instructions to be genuine and to have been signed by the proper
party or parties. The Trustee shall be fully protected in acting or refraining
from acting, as the case may be, in accordance with those written instructions.
The Trustee shall not incur any liability to anyone resulting from actions taken
by the Trustee in reliance in good faith on those instructions. The Trustee
shall not incur any liability in executing instructions (i) from any
attorney-in-fact or (ii) from any officer of the Grantor, Plan Administrator or
Beneficiary, named in an incumbency certificate delivered hereunder prior to
receipt by it of a more current certificate.

 

7.7 No Implied Duties. The duties and obligations of the Trustee shall only be
those as are specifically set forth in this Agreement, as it may from time to
time be amended, and no implied duties or obligations shall be read into this
Agreement against the Trustee. The Trustee shall be liable for its own gross
negligence, willful misconduct, or lack of good faith.

 

7.8 No Violation. No provision of this Agreement shall require the Trustee to
take any action, which in the Trustee’s reasonable judgment, would result in any
violation of this Agreement, or any provision of law.

 

7.9 Limited Liability. The Trustee shall act with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent man acting in a
like capacity and familiar with such matters would use in conducting an
enterprise of like character and with like aims, in accordance with this Trust
Agreement insofar

 

6



--------------------------------------------------------------------------------

as such agreement is consistent with this standard and other terms of ERISA.
Liability under this Trust Agreement shall be limited to acts or omissions
during the period of time that the Trustee was actually servicing and is subject
to any applicable statute of limitations or doctrine of laches. The Trustee
shall not be responsible for the payment of taxes, charges assessments or liens
upon the Trust Assets. The Grantor (for itself and any person and/or entity
claiming through it) hereby releases, waives, discharges, exculpates, and
covenants not to sue, the Trustee for any action taken or omitted to be taken in
accordance with the terms of this Agreement, except to the extent that the
action is caused by the Trustee’s gross negligence, willful misconduct or lack
of good faith.

 

7.10 No Expenditures of Trustee’s Funds. None of the provisions of this
Agreement shall require the Trustee to expend or risk its own funds or otherwise
to incur any liability, financial or otherwise, in the performance of any of its
duties hereunder, or in the exercise of any of its rights or powers, if it shall
have reasonable grounds for believing that repayment of those funds or indemnity
satisfactory to it shall not be obtained.

 

7.11 Reliance on Advice of Counsel. The Trustee may consult with counsel and the
advice or any opinion of counsel shall be full and complete authorization and
protection in respect of any action taken or omitted by it hereunder in good
faith and in accordance with that advice or opinion of counsel.

 

7.12 Tax Reporting and Tax Withholding.

 

  (a) To the extent required by the terms of the Code, the Trustee shall report
all items of income, deductions and credits against tax attributable to the
Trust Assets on the income tax returns of the Trust and the Trustee shall pay
any taxes due with the regard to the Trust Assets from the Trust Account.

 

  (b) The Trustee shall report and deposit any applicable income tax withholding
and employment taxes with regard to any Payment Amounts paid directly to a
Beneficiary except to the extent that the Grantor may act as a paying and
reporting agent for the Trust for this purpose. To the extent that the Grantor
is permitted to so act, with regard to any Payment Amounts paid directly to a
Beneficiary under Section 2.2, Grantor shall provide Trustee with the amounts of
any applicable income tax withholding and employment taxes and Trustee shall pay
the indicated amounts over to Grantor for the appropriate reporting and deposit
on behalf of the Beneficiary.

 

7.13 Use of Agents. In fulfilling its duties under this Agreement, the Trustee
may engage one or more agents as it deems necessary or appropriate, including
without limitation payroll and tax processing agents, and accounting and legal
professionals. The Trustee shall be responsible for the actions of any agents
selected by it, except if the Grantor serves as an agent in accordance with the
next sentence. To the extent permitted by applicable law, including without
limitation ERISA’s prohibited transaction rules, the Trustee may engage Grantor
or its affiliates to serve as an agent.

 

8. COMPENSATION AND INDEMNIFICATION OF THE TRUSTEE

 

8.1 Compensation. The Trust shall pay the Trustee, as compensation for its
services under this Agreement, a fee computed at rates as may be agreed to from
time to time in writing between the Trustee and the Grantor. To the extent
provided in the fee agreement between the Trustee and Grantor, the Trustee shall
be entitled to deduct first from the Trust income and then from the Trust Assets
an amount sufficient to reimburse the Trustee for all of the Trustee’s charges
in connection with its duties under this Agreement (including reasonable
attorney’s fees and expenses), except any expense or disbursement as may arise
from the Trustee’s gross negligence, willful misconduct or lack of good faith.
The Trustee shall deduct those charges from the Trust and shall forward a
summary of those charges to Grantor. If the Trust shall not have sufficient
assets to cover the Trustee’s charges, the Trustee shall invoice Grantor, which
Grantor shall pay within 30 days after receipt of that statement. The Trustee
shall have a lien on the Trust Assets prior to any other lien with respect to
any amount payable to the Trustee under this Agreement.

 

8.2 Indemnity. The Grantor also hereby agrees to indemnify the Trustee and its
affiliates and their officers, directors, employees and agents for, and hold
them harmless from and against, any loss, liability,

 

7



--------------------------------------------------------------------------------

claims, obligations, damages, injuries (to person or property), penalties,
stamp, or other similar taxes, action suits, judgments, costs or expenses
(including reasonable attorney’s fees and expenses) of whatever kind or nature
regardless of their merit, demanded, asserted or claimed against the Trustee
directly or indirectly relating to, or arising out of, claims against the
Trustee by reason of its participation in the transactions contemplated hereby,
including without limitation all reasonable costs required to be associated with
claims for damages to persons or property, and reasonable attorneys’ and
experts’ fees and expenses, court costs, and any loss, liability, costs or
expenses arising out of or in connection with the role of the Trustee hereunder,
except to the extent caused by the Trustee’s gross negligence, willful
misconduct or lack of good faith. The Grantor hereby acknowledges that the
foregoing indemnities shall survive the resignation or removal of the Trustee or
the termination of this Agreement.

 

8.3 No Set-Off. Except as expressly provided in Sections 8.1 and 8.2, the
Trustee hereby waives any and all rights of set-off, deduction, recoupment,
attachment, garnishment or otherwise it may have on account of any indebtedness,
fees, losses or other charges owed to it by Grantor or its affiliates
(collectively, “Rights of Set-Off”) against the Trust Assets or the proceeds
thereof. Except as expressly provided in Sections 8.1 and 8.2, the Trustee shall
not make or effect any Rights of Set-Off or other claim against the Trust Assets
or the Trust, whether related to this Agreement, the Trust, the Trust Assets,
the Trust Income, or pursuant to any other business, matter or thing that may
exist or have occurred between Trustee and its affiliates, on the one hand, and
Grantor or its affiliates on the other hand.

 

9. RESIGNATION AND REMOVAL OF THE TRUSTEE

 

9.1 Resignation. The Trustee may resign at any time by giving not less than
sixty calendar days’ advance written notice thereof to the Grantor, which
resignation shall be effective on the Effective Date (as defined in Section 9.3
below).

 

9.2 Removal. The Trustee may be removed by the Grantor delivering to the Trustee
at least sixty calendar days’ advance written notice of removal, signed by the
Grantor, which removal shall be effective on the Effective Date.

 

9.3 Appointment of a Successor Trustee. Upon receipt by the Grantor of the
notice of resignation, or upon removal of the Trustee as provided in Sections
9.1 and 9.2, the Grantor shall promptly appoint a successor trustee. Any
successor trustee shall (i) be a bank or trust company in good standing and
organized and doing business under the laws of the United States of America or
of any state thereof, (ii) be a member of the Federal Reserve System or
chartered in the States of Arizona, New York, Massachusetts or any other state
authorized by Grantor, and (iii) not be a Parent, a Subsidiary or Affiliate of
the Grantor. Upon the acceptance of the appointment as trustee hereunder by a
successor trustee and the transfer to such successor trustee of the Trust
Assets, the resignation or removal of the Trustee shall become effective (the
“Effective Date”) and the Grantor shall release the Trustee by written
instrument. Thereupon, the estate, rights, powers, privileges and duties of the
resigning or removed Trustee shall survive and continue in the successor
trustee, and the resigning or removed Trustee shall be discharged from any
future duties and obligations under this Agreement; provided however that the
resigning or removed Trustee shall continue after the Effective Date to be
entitled to the benefits of the indemnities provided herein for the Trustee. If
no successor Trustee has been appointed and been accepted within sixty days
after the giving by the existing Trustee of notice of resignation as described
in section 9.1 hereof, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee.

 

9.4 Merger or Consolidation. Any corporation into which the Trustee in its
individual capacity may be merged or converted or with which it may be
consolidated or any corporation resulting from any merger, conversion or
consolidation to which the Trustee in its individual capacity shall be a party
or any corporation to which substantially the corporate trust business of the
Trustee in its individual capacity may be transferred, shall, subject to the
terms of this Section 9, be the Trustee under this Agreement without any further
action.

 

8



--------------------------------------------------------------------------------

10. TERMINATION

 

10.1 Termination. The Trust Account and this Agreement shall be effective until:

 

  (a) the satisfaction in full of all Severance Obligations, provided, that, in
the event that a Beneficiary notifies the Trustee, which notification must be in
writing and be delivered simultaneously to the Trustee and the Grantor, of a
dispute regarding the satisfaction of Severance Obligations, the Trust Account
and this Agreement shall not terminate until receipt by the Trustee of a Final
Order or Settlement Agreement, as defined in section 12 hereof and accompanied
by an appropriate Certification, indicating that the disputed Severance
Obligation has been satisfied; or

 

  (b) payment and delivery by the Trustee of all Trust Assets pursuant to
Section 2.2 or 4.1.

 

10.2 Effect of Termination. Upon termination of the Trust Account, the Trustee
shall transfer, pay over and deliver to the Grantor all of the Trust Assets
remaining in the Trust Account less all its proper fees and expenses then owing,
in exchange for a written receipt from the Grantor. The indemnities provided
under this Agreement shall survive termination.

 

11. REPRESENTATIONS AND WARRANTIES OF THE GRANTOR

 

The Grantor hereby represents and warrants to the Trustee that:

 

  (a) This Agreement has been duly and validly executed and delivered and
constitutes the legal, valid, binding, enforceable obligation of the Grantor;
and

 

  (b) The execution, delivery and performance of this Agreement and the transfer
and conveyance of the Trust Assets pursuant hereto, do not (i) violate or
conflict with any of its charter documents or any provisions of any law, rule,
regulation, order, writ, judgment, decree, determination or award presently in
effect having applicability to such party, or (ii) result in a breach of, or
constitute a default under, any indenture, loan or credit agreement, or any
other agreement or instrument to which the Grantor is a party or by which the
Grantor may be bound or affected.

 

The Grantor further represents and warrants that at the date of delivery to the
Trustee of the Trust Assets, the Trustee will then be the lawful owner of, and
will have good and marketable title to the Trust Assets, free and clear of all
liens.

 

12. DEFINITIONS

 

Except as the context shall otherwise require, the following terms shall have
the following meanings for all purposes of this Agreement (the definitions to be
applicable to both the singular and the plural forms of each term defined if
both such forms of such term are used in this Agreement):

 

“Affidavit” shall mean an affidavit of an authorized representative of the
Grantor, in the form annexed hereto as Exhibit E.

 

“Beneficiaries” shall mean the Participants named in the forms or lists annexed
hereto as Exhibit C hereto, and “Beneficiary” shall refer to any one of the
Participants, individually, and shall include any successor of a Beneficiary by
operation of law, including, without limitation, any conservator, lawful heir,
executor, or personal representative. Upon satisfaction of all of Grantor’s
Severance Obligations to a Beneficiary, that person shall cease to be a
beneficiary of this Agreement.

 

“Business Day” shall mean any day on which the offices of the Trustee in New
York are open for business.

 

“Code” shall mean the Internal Revenue Code of 1986 as amended from time to
time.

 

“Eligible Securities” shall mean and include cash in U.S. dollars or British
pounds; fully insured certificates of deposit issued by a U.S. bank and payable
in U.S. dollars; obligations issued by or guaranteed by the United States
Government and other investments permitted on Schedule 2 hereof, as it may be
amended from time to time by Grantor.

 

9



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, or the corresponding provisions of any successor law.

 

“Final Order” shall mean an order, decree, award, decision, or judgment from a
court or arbitrator of competent jurisdiction, provided, however, that the
Trustee shall have no duty or responsibility to determine the competency of a
court or arbitrator, with respect to which rights of appeal have been exhausted,
as certified by the party presenting that order to the Trustee, provided
further, that the Trustee shall have no duty or responsibility to determine the
veracity of that certification.

 

“Market Value” shall mean, as of the time of any determination is to be made,
(1) with respect to the Trust Assets, the value of all assets in the Trust
Account as of the last day of the preceding calendar quarter as determined by
the Trustee. Any amounts received or paid pursuant to this Agreement in a
foreign currency shall be converted by the Trustee at the then-current market
rates, which may be at the Trustee’s rate if it engages in the business of
effecting currency conversions for its public customers.

 

“Participant” shall mean, collectively, each of the employees of the Grantor
included in Exhibit C who may be entitled to Severance in accordance with the
terms of Grantor’s Severance Pay Plan, and such term used in singular form shall
mean any such individual.

 

“Person” shall mean and include an individual, a corporation, a partnership, an
association, a trust, a limited liability company, an unincorporated
organization or a government or political subdivision thereof.

 

“Plan Administrator” shall mean the person or committee designated as such in
the Plan Documents who is the named fiduciary for the Plan within the meaning of
Section 402 of ERISA. The Grantor shall give the Trustee notice of the identity
of the Plan Administrator and of any replacement of the Plan Administrator. The
Trustee shall not be designated as Plan Administrator and any attempt to do so
shall be void and of no effect.

 

“Plan Documents” shall mean the documents under which the Plan is established
and maintained.

 

“Plan Year” shall mean the plan year defined in the Plan Documents, which is
presently a calendar year. The Grantor shall give the Trustee notice of any
changes to the definition of Plan Year.

 

“Settlement Agreement” shall mean an agreement whereby a settlement has been
made with the approval of the Grantor and the Beneficiary or the Trustee, as the
case may be, which settles all the issues among them (the “Settled Issues”) with
respect to amounts owed, and has been approved by the court, if any, before
which the Settled Issues were pending, provided that, if the Settled Issues were
not the subject of a court action and the party presenting the agreement to the
Trustee also delivers a certification so stating, and, provided further that the
Trustee shall have no duty or responsibility to determine the veracity of that
certification, no court approval of the agreement shall be required.

 

“Severance” or “Severance Obligations” shall mean the total of the Grantor’s
obligations to a Beneficiary, or if the context indicates that such term is used
to refer to one or more persons, to the Beneficiaries to the Severance Pay Plan
established by the Grantor (such plan being subject to change, including changes
based upon changes to the applicable law). The aggregate amount of the Severance
Obligations shall be reduced to the extent of Grantor’s payment, or the payment
from the Trust, of amounts due pursuant to the Severance Pay Plan, and may
increase in accordance with the terms of the Severance Pay Plan.

 

10



--------------------------------------------------------------------------------

13. MISCELLANEOUS

 

13.1 Governing Law. Except to the extent that ERISA applies, this Agreement
shall be subject to and governed by the laws of the State of New York. This
Agreement shall be interpreted in a manner consistent with the intent to satisfy
the relevant provisions of ERISA.

 

13.2 Successors and Assigns. No Party may assign this Agreement or any of its
obligations hereunder without the prior written consent of the other Parties;
provided, however, that this Agreement will inure to the benefit of and bind
those who, by operation of law, become successors to the Parties, including,
without limitation, any liquidator, rehabilitator, receiver, conservator, lawful
heir and any successor merged or consolidated entity or person, as the case may
be, and provided further that, in the case of the Trustee, the successor trustee
is eligible to be a trustee under the terms hereof.

 

13.3 Non-Alienation of Benefits. The trust is intended to be a spendthrift
trust. No Beneficiary, and no creditor of a Beneficiary shall have any right to
assign, pledge, sell, hypothecate, anticipate or in any way create upon his
interest in the Trust Assets by operation of law or otherwise and any attempt to
do shall be void; nor shall any such interest in any manner be liable for or
subject to the debts, contracts, liabilities, engagements or torts of a
Beneficiary. All payments to be made to a Beneficiary shall be made only upon
their personal receipt or endorsement, and no interest in the Trust shall be
subject to assignment or transfer or otherwise be alienable, either by voluntary
or involuntary act or by operation of law or equity, or subject to attachment,
execution, garnishment, sequestration, levy or other seizure under any legal,
equitable or other process or be liable in any way for the debts or defaults of
a Beneficiary. This Section shall not preclude arrangements for the withholding
of taxes, arrangements for recovery of overpayments, arrangements for direct
deposit to account in a bank, savings and loan associations or credit union for
the benefit of the Beneficiary.

 

13.4 Severability. In the event that any provision of this Agreement shall be
declared invalid or unenforceable by any regulatory body or court having
jurisdiction, that invalidity or unenforceability shall not affect the validity
or enforceability of the remaining portions of this Agreement.

 

13.5 Entire Agreement. This Agreement (including any Exhibits hereto)
constitutes the entire agreement among the Parties, and there are no
understandings or agreements, conditions or qualifications relative to this
Agreement that are not fully expressed in this Agreement.

 

13.6 Amendments. This Agreement may be modified or otherwise amended, and the
observance of any term of this Agreement may be waived, if that modification,
amendment or waiver is in writing and signed by all of the Parties; provided,
that the Trustee shall not be obligated to enter into any amendment which
affects its own rights, duties or obligations hereunder.

 

13.7 Notices. Unless otherwise provided in this Agreement, all notices,
directions, requests, demands, acknowledgments and other communications required
or permitted to be given or made under the terms hereof shall be in writing and
shall be deemed to have been duly given or made (a) (i) when delivered
personally, (ii) when made or given by prepaid telex, telegraph or telecopier
(with originals promptly to follow by mail), or (iii) in the case of mail
delivery, upon the expiration of five (5) Business Days after that notice,
direction, request, demand, acknowledgment or other communication shall have
been deposited in the United States mail for transmission by first class mail,
postage prepaid, or upon receipt thereof, whichever shall first occur and (b)
when addressed as follows:

 

If to the Grantor:    The FINOVA Group Inc.      4800 N. Scottsdale Rd.     
Scottsdale, Arizona 85251-7623      Attention: Human Resources and General
Counsel      Telephone: 480-636-4800      Facsimile: 480-636-4949      Wire
Transfer instructions: [omitted]

 

11



--------------------------------------------------------------------------------

If to the Trustee:    Atlantic Trust Company, N.A.      50 Rockefeller Plaza  
   New York, NY 10020      Attention: Jonathan Kadish, Senior Relationship
Manager      Telephone: 212-259-3844      Facsimile: 212-259-3888      Wire
Transfer instructions: [omitted] If to the Plan Administrator:    The FINOVA
Group Inc. Administrative Committee      4800 N. Scottsdale Rd.      Scottsdale,
AZ 85251      Attention: Ms. Peggy Taylor      Telephone: 480-636-6661     
Facsimile: 480-636-6757

 

Each Party may from time to time designate a different address for notices,
directions, requests, demands, acknowledgments and other communications by
giving written notice of that change to the other Parties. Changes to wire
transfer instructions must be approved by two authorized persons, except for
changes to a Beneficiary’s wire transfer instructions. Although not parties to
this Agreement, notices to Beneficiaries shall be governed by this section,
addressed to the Beneficiary’s last known address of record on file with
Grantor, unless otherwise directed by the Beneficiary pursuant to the procedures
noted above.

 

13.8 Authorized Signatories. The Grantor represents and warrants that any two of
the individuals listed on the attached Exhibit D are authorized, by their
signatures, a sample of each is also being shown on the attached Exhibit D, to
bind the Grantor, as that Exhibit may be amended from time to time by Grantor.

 

13.9 Further Assurances. Each Party shall from time to time execute and deliver
further documents and instruments and shall take further actions as any other
Party may reasonably request to effectuate the intent of this Agreement or to
evidence compliance herewith.

 

13.10 Remedies. In the event of any breach of this Agreement, in addition to any
legal remedies to the extent allowed by law, the Parties shall be entitled to
equitable remedies, including without limitation, specific performance and
injunctive relief.

 

13.11 Trust Account Records. The Trustee will keep full and complete records of
the administration of the Trust Account. The Grantor may examine those records
at any time during the Trustee’s business hours, upon reasonable request,
subject to the other provisions of this agreement.

 

13.12 Headings. The headings of the Sections have been inserted for convenience
of reference only, and shall not be deemed to constitute a part of this
Agreement.

 

13.13 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall constitute an
original, but all those counterparts together shall constitute one and the same
Agreement. The Exhibits to the Agreement requiring signatures may be executed in
any number of counterparts, each of which when so executed and delivered shall
constitute an original, but all counterparts of each Exhibit together shall
constitute one and the same Exhibit. All signatures of the Parties and the
Beneficiaries may be transmitted by facsimile, and the facsimile will, for all
purposes, be deemed to be the original signature of that Party and/or
Beneficiary whose signature it reproduces and, with respect to facsimile
signatures of a Party, will be binding upon the Party.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized as of the
date first above written.

 

12



--------------------------------------------------------------------------------

THE FINOVA GROUP INC.,

   

as Grantor

By:

 

/s/ Glenn E. Gray

--------------------------------------------------------------------------------

Name:

 

Glenn E. Gray

Title:

 

Chief Operating Officer

By:

 

/s/ Richard Lieberman

--------------------------------------------------------------------------------

Name:

 

Richard Lieberman

Title:

 

Senior Vice President

ATLANTIC TRUST COMPANY, N.A.,

as Trustee

By:

 

/s/ Mark D. Santero

--------------------------------------------------------------------------------

Name:

 

Mark D. Santero

Title:

 

Managing Director

 

13



--------------------------------------------------------------------------------

EXHIBIT A-1

 

WITHDRAWAL NOTICE

 

[Date*]

 

[*Note to Beneficiaries: The Trust Agreement provides restrictions on when a
Withdrawal Notice may be sent, as noted in section 3 below, and any distribution
you receive will be net of the appropriate income tax withholding and employment
taxes.]

 

Atlantic Trust Company, N.A.

50 Rockefeller Plaza

New York, NY 10020

Attention: Jonathan Kadish

 

The FINOVA Group Inc. Administrative Committee

4800 N. Scottsdale Rd.

Scottsdale, AZ 85251

Attention: Ms. Peggy Taylor

 

Re: The FINOVA Group Inc. Trust Agreement

 

Reference is made to the Trust Agreement (the “Trust Agreement”), dated as of
November 1, 2003, by and between The FINOVA Group Inc., as grantor (“Grantor”),
and Atlantic Trust Company, N.A., as trustee (the “Trustee”). This certificate
is hereby executed and delivered pursuant to Section 2.1 of the Trust Agreement.

 

All capitalized terms used in this certificate that are not otherwise defined
herein shall have the meanings given to them in the Trust Agreement.

 

The undersigned hereby certifies to the Trustee that:

 

1. He or she, as the case may be, is a Beneficiary under the Trust Agreement;

 

2. The undersigned is entitled to the payment of $             less applicable
taxes (“Payment Amount”) from the Trust Account in consideration of Severance
Obligations owed to the undersigned by the Grantor.

 

3. A copy of the severance agreement and release executed by the undersigned is
attached to this Withdrawal Notice.

 

4. This Withdrawal Notice is timely because it has not been sent to the Trustee
earlier than 30 days after the date the undersigned has executed and delivered
to Grantor a severance agreement and release in Grantor’s standard form (unless
otherwise agreed in writing by Grantor) and provided that the undersigned has
not revoked that agreement, or

 

5. The undersigned has sent a copy of this notice, by hand-delivery or by
certified mail to the Plan Administrator.

 

6. The Trustee is hereby instructed to withdraw Trust Assets equivalent to the
Payment Amount specified in line 2, above, from the Trust Account established
pursuant to the Trust Agreement and, in the absence of

 

14



--------------------------------------------------------------------------------

     any objection as described in section 2.2 of the Trust Agreement, to
deliver the Payment Amount, net of the applicable income tax withholding and
employment taxes, to the undersigned in accordance with the terms of the Trust
Agreement and the instructions stated below:

 

WIRE TRANSFER INSTRUCTIONS:

Bank Routing Number:

Account Number:

Account Holder:

 

or

 

Check payable to                                            

At address line 1:                                           

At address line 2:                                           

At City, State:                                                

At Zip Code:                                                   (and Country, if
outside of the United States)

 

7. The undersigned acknowledges that the income tax withholding and employment
taxes applicable to the Payment Amount may be transferred to the Grantor for the
appropriate reporting and deposit on my behalf or such amounts may be reported
and deposited by the Trustee.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Plan Administrator and the Grantor.

 

Date:

 

By:

                                                                       .        

Beneficiary’s Name:

 

15



--------------------------------------------------------------------------------

EXHIBIT A-2

 

[FORM OF NON-OBJECTION NOTICE]

 

[ON LETTERHEAD]

[date]

 

Atlantic Trust Company, N.A.

50 Rockefeller Plaza

New York, NY 10020

Attn: Mr. Jonathan Kadish

 

Re: The FINOVA Group Inc. Trust Agreement – Payment to [Name of Beneficiary]

 

Reference is made to the Severance Trust Agreement (the “Trust Agreement”),
dated as of November 1, 2003, by and between The FINOVA Group Inc., as grantor
(“Grantor”), and Atlantic Trust Company, N.A., as trustee (the “Trustee”).

 

All capitalized terms used in this release that are not otherwise defined herein
shall have the meanings given to them in the Trust Agreement.

 

The undersigned two Authorized Signatories hereby certify to the Trustee that:

 

1. The undersigned are Authorized Signatories of Grantor under the Trust
Agreement.

 

2. The above-named Beneficiary has met the conditions entitling him or her to be
paid $             less applicable taxes (the “Payment Amount”) by the Trust in
consideration of Severance Obligations owed to the Beneficiary by the Grantor,
which Bonus Obligations are now to be paid by the Trust.

 

3. The undersigned authorizes and instructs the Trustee to withdraw Trust Assets
equal to the Payment Amount specified in line 2, above, from the Trust Account
established pursuant to the Trust Agreement and to deliver the Trust Assets, or
the U.S. dollar equivalent in cash proceeds thereof, to the Beneficiary upon its
request; net of income tax withholding or employment taxes in the amount of
$             which may be transferred to the Grantor for reporting and deposit
on behalf of the Beneficiary.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of Beneficiary.

 

By:

                                                                       .  

By:

  ___________________________________

Name:

     

Name:

   

Title:

     

Title:

   

 

16



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE BY BENEFICIARY

 

Atlantic Trust Company, N.A.

50 Rockefeller Plaza

New York, NY 10020

Attn: Mr. Jonathan Kadish

 

The FINOVA Group Inc. Administrative Committee

4800 N. Scottsdale Rd.

Scottsdale, AZ 85251

Attention: Ms. Peggy Taylor

 

Re: The FINOVA Group Inc. Trust Agreement

 

Reference is made to the Trust Agreement (the “Trust Agreement”), dated as of
November 1, 2003, by and between The FINOVA Group Inc., as grantor (“Grantor”),
and Atlantic Trust Company, N.A., as trustee (the “Trustee”). This release is
hereby executed and delivered pursuant to Section 3.2 of the Trust Agreement.

 

All capitalized terms used in this release that are not otherwise defined herein
shall have the meanings given to them in the Trust Agreement.

 

The undersigned hereby certifies to the Trustee that:

 

1. The undersigned is a Beneficiary under the Trust Agreement.

 

2. The undersigned was paid $             less applicable taxes (the “Payment
Amount”) by the Grantor in consideration of Severance Obligations owed to the
undersigned by the Grantor, which Severance Obligations are now paid in full.

 

3. The undersigned authorizes and instructs the Trustee to remove my name from
the list of Beneficiaries under the Trust Agreement.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of Grantor.

 

Date:

 

By:

                                                                       .        

Beneficiary’s Name:

 

17



--------------------------------------------------------------------------------

EXHIBIT E

 

AFFIDAVIT OF PLAN ADMINISTRATOR IN CONNECTION

WITH THE TERMINATION OR CESSATION OF

EMPLOYMENT OF TRUST BENEFICIARY(IES)

 

STATE OF                    )     ) ss.: COUNTY OF                    )

 

                         and                         , being members of the
Committee which constitutes the Plan Administrator of the Severance Play Plan
being duly sworn, depose and say:

 

1. We are authorized by the Plan to make this affidavit and to present this
affidavit to                                                               (the
“Trustee”) in accordance with the terms of the Trust Agreement (the “Trust
Agreement”), dated as of October    , 2003, by and between the Grantor and the
Trustee. Capitalized terms not defined in this Affidavit shall have the meanings
given to them in the Trust Agreement or the Plan Documents.

 

2. We are aware that any false statement or representation made herein would be
subject to the penalties for perjury provided under the laws of the State of
                     and/or the federal laws of the United States.

 

3. For the reasons noted below, the Severance Obligations for the Beneficiaries
listed on the attached schedule are no longer owed to those respective
Beneficiaries:

 

a. The Trust or Grantor has paid the Beneficiaries the amounts due for the
Severance Obligations.

 

b. The Beneficiaries were terminated, failed to qualify in accordance with the
Severance Pay Plan (as the case may be), or otherwise ceased employment with the
Grantor in a manner or on terms that resulted in the loss by the Beneficiaries
of rights to the payment of Severance Obligations by the Grantor from the Trust
Account.

 

4. The Trust Account contains $             in respect of the Severance
Obligations that are no longer due from the Grantor to the Beneficiaries.

 

5. The Grantor is entitled to withdraw from the Trust Account the amount
described in paragraph 3 above because all benefit obligations under the
Severance Pay Plan have been satisfied.

 

6. Either (a) a true and correct copy of this affidavit was delivered or sent to
each of the Beneficiaries listed on the attached schedule by certified U.S.
mail, on the same date as this affidavit was sent to the Trustee, at the
Beneficiaries’ address as reflected by the Grantor’s records, or (b) the Listed
Beneficiaries have executed a release for the amounts stated in that release in
substantially the form attached hereto as Exhibit B.

 

7. The Trustee is hereby instructed to withdraw the Trust Assets specified in
paragraph 2, above, from the Trust Account established pursuant to the Trust
Agreement and, in the absence of any objection as described in section 2.2 of
the Trust Agreement, to deliver such Trust Assets, or the U.S. dollar equivalent
in cash proceeds thereof, to the Grantor, on the 35th Business Day after the
date this affidavit is received by the Trustee.

 

/s/

--------------------------------------------------------------------------------

[name]

 

18



--------------------------------------------------------------------------------

/s/

--------------------------------------------------------------------------------

[name]

 

Sworn to before me this

     day of             , 200    .

/s/

--------------------------------------------------------------------------------

Notary Public

 

19